Dykman, J.
(dissenting):
The relator is an incorporated fire insurance company in the village of New Rochelle, and its trustees, in the pursuit of their duties, have made an assessment against the company of $76,000 for personal property for the purposes of taxation for the year 1881. The relator now reviews this assessment by certiorari and seek to have it wiped out and set aside.
The mode of taxation of corporations like the relator underwent many modifications in this State previous to the year 1880, which need not be followed out or examined now. On the 1st day of June, 1880, the legislature passed a law providing that such corporations should pay a tax into the treasury of the State annually to be computed as therein provided, and then by the eighth section of the law declared that the lands and real estate of the various corporations named should continue to be assessed and taxed where situated, but that the capital stock and personal property of said *634corporations sliould thereafter be exempt from assessment or taxation except as in that act prescribed. (Laws of 1880, chap. 542.)
This law provides a new system for the taxation of the personal property and capital stock of such corporations, and exempts the same from all other assessment. It is true the object of the act, as declared by the title, is to raise taxes for the use of the State, but the broad and comprehensive language of the exemption prohibits the imposition of any other burden of taxation on the personal property or capital stock of these incorporated companies. Municipal corporations as well as towns and counties are within the prohibitions, and the laying of this tax or assessment was beyond the functions of these trustees.
A question respecting unearned premiums and deductions therefor is in the case, but will not be determined in view of the conclusion reached on the other branch of the case.
The assessment should be vacated, without costs.
Assessment affirmed and writ of certiorari quashed, with costs.